Title: To Alexander Hamilton from John McClallen, 19 July 1799
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            Albany 19 July 1799
          
          I had the honor of writing you on the 30th Ultimo; since which Col. Stevens has informed me that the Clothing for my Company had arrived at New York. I requested him to have it shipped for this place
          I some time since wrote the Secy of War on the subject of forwarding money for the Recruiting Service, to which no reply has come to hand.
          My plans for conducting the Recruiting Service in the district allotted me, will be almost entirely frustrated, without the assistance of a Subaltern. This City affords few Recruits and those generally of indifferent characters; the Country must be my greatest resort for Men of the description, the instructions require.
          If Mr Hosack has not received his appointment; I beg that a Subaltern may shortly be sent to assist me
          I have taken the liberty of inclosing for your information, an Account of my extra expences during my detention at New York, at the Court Martial &c; a Copy of which, I have transmitted to Mr Simmons, the Accountant of the War Department
          I have the Honor to be, Sir Your Obt servt
          
            Jno McClallen Captain 1 Regt A&E
          
        